DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The preliminary amendment filed on November 30, 2020 has been entered. 
	Claims 22-27 are pending and the subject of this Office action on the merits.

Nucleotide and/or Amino Acid Sequence Disclosures
3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an 
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above. More specifically, as noted in 1) a) above, the file size must be provided in bytes rather than kilobytes. See also MPEP 2422.03 I.
Required response – Applicant must provide an amendment to the specification correcting the Incorporation by Reference paragraph. 

Information Disclosure Statement
4.	The Information Disclosure Statements filed on December 8, 2020 and July 23, 2021 have been considered. 

Drawings
5.	The drawings filed on April 22, 2020 are acceptable. 

Specification
6.	The specification is objected to because the continuity information in the first paragraph should be updated to state that prior-filed Application Serial No. 15/324,218 has issued as US Patent No. 10,669,574.


Claim Objections
7.	Claim 22 is objected to because “having substantially complementary” in lines 6-7 is grammatically incorrect. 

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 22 is drawn to a method for increasing the melting temperature (Tm) of a PCR primer. The method comprises the following steps: (i) identifying a target nucleic acid sequence on a first strand of a double-stranded target nucleic acid, and (ii) designing an oligonucleotide primer having particular structural features. Claims 23-27 each depend from claim 22 and further require the difference between the Tm of the primer and the Tm of the target nucleic acid sequence to lie within a particular range.
	Claim 22 recites two abstract ideas because each of the “identifying” and “designing” steps can be a mental process. As discussed in MPEP 2106.04(a) and MPEP 2106.04(a)(2)(III), mental processes are abstract ideas. These judicial exceptions are not integrated into a practical application because the claim only recites the judicial exceptions. In other words, since claim 22 
Claims 23-27 each depend from claim 22 and require the designed primer to have a melting temperature that lies within a particular range. Each of these claims contains the same judicial exceptions as claim 22. As well, the limitations in each of claims 23-27 concerning the primer melting temperature only further limit the judicial exceptions recited in claim 22. As a result, these claims also fail to integrate the judicial exceptions into a practical application for the reasons set forth above with respect to claim 22. As well, since the limitations in claims 23-27 only further limit the judicial exceptions, these claims also do not contain additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, claims 23-27 are also rejected under 35 U.S.C. 101 for being drawn to judicial exceptions without significantly more.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

Claims 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 was amended in a preliminary amendment filed after the filing date of the application to recite: designing an oligonucleotide primer comprising a 3’ end having [sic] substantially complementary to a binding site at the 5’ end of the target nucleic acid sequence on the first strand of the target nucleic acid.
Applicant’s Remarks filed with the preliminary amendment state that support may be found in at least Figures 6 and 7 of the application (see page 4).
The original disclosure, including the portions cited by Applicant, has been reviewed, but support was not found for the requirement in claim 22 for the 3’ end of the primer to be substantially complementary to a binding site at the 5’ end of the target nucleic acid sequence on the first strand of a double-stranded target nucleic acid. Figures 6 and 7 do not provide support for primers having such 3’ ends since each primer in these figures is depicted as binding to an internal sequence or a sequence closer to the 3’ end of the target sequence. See also the description of Figures 6 and 7 in paras. 202-203 of the specification. The remainder of the original disclosure does not remedy this deficiency because it never describes the primers as having a 3’ end that bind in the required way. Accordingly, claim 22 contains new matter. 


Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is drawn to method for designing an oligonucleotide primer having two regions. The first region is located at the 3’ end of the primer and binds to one strand of a target nucleic acid. The second region is located at the 5’ end of the primer and binds to a strand of the target nucleic acid that is opposite to the strand bound by the first region of the primer. This aspect of the claim is clear and definite. 
The claim then states in the last two lines that “the Tm [melting temperature] of the oligonucleotide primer is increased compared to the Tm of an oligonucleotide primer having only the first region.” This recitation renders the claim indefinite because it is unclear as to how a longer primer (i.e., a primer containing the first and second region instead of just the first region) could not also have a higher Tm since Chen et al.1 teach that increasing the length of a primer necessarily has a higher Tm compared to a primer having just the first region by virtue of its greater length, it is unclear what the above recitation in claim 22 is intended to encompass. 
Claim 22 is also indefinite because there is insufficient antecedent basis for “the first region.” This limitation is recited in the last line of the claim.
 	Lastly, claim 22 is indefinite because its intended scope is not entirely clear. The claim states that the 3’ end of the primer is substantially complementary to a binding site at the 5’ end of a target nucleic acid sequence in one strand of a double-stranded target nucleic acid, but it is not clear that this is Applicant’s intention for the claim for two reasons. First, as discussed above, this requirement in the claim contains new matter. Second, it is not clear that a primer positioned in the claimed way would function in an especially useful way in an amplification method. More specifically, if the primer is positioned such that its 3’ end binds at the 5’ end of a target nucleic acid sequence and extended, the resulting extension product will not include additional nucleotides complementary to the target sequence. Instead, it will include nucleotides adjacent to the target sequence. In view of the foregoing, the intended requirements of the claim are in doubt, and the claim is also indefinite for this reason.
	Claims 23-27 are also indefinite by way of their dependency on claim 22.
	Claims 23-27 are further indefinite because the intended scope of each of these claims is not clear. Each of these claims uses “at least” to describe the range of permissible melting temperatures for the designed primer, but it appears, based on the specification (see, e.g., pages 32-33), that Applicant may have intended to use “at most” instead of “at least.” To illustrate, in claim 23, the words “at least” indicate that the melting temperature of the designed primer can 

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-23 of U.S. Patent No. 10,669,574 B2 (IDS reference).2 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘574 patent overlap in scope with the instant claims and teach or suggest all of their limitations.
The instant claims are drawn to a method for increasing the melting temperature (Tm) of a PCR primer. The method comprises designing a primer such that it contains the following two regions: (i) a 3’ end that is substantially complementary to a binding site at the 5’ end of a target 
Claims 19-23 of the ‘574 patent are also drawn to a method for increasing the Tm of PCR primers, and independent claim 19 recites a method that contains all of the elements of the instant claim 22 except for the following two elements in the instant claims: (i) the requirement for the presence of the 5’ end of the primer to increase the Tm relative to a primer lacking said 5’ end; and (ii) the requirement for the 3’ end of the primer to bind to the 5’ end of a target nucleotide sequence in a first strand of the target nucleic acid. 
These differences are not sufficient to render the instant claims patentably distinct from the claims of the ‘574 patent for the following reasons. First, as to element (i), as discussed above in the indefiniteness rejection, it appears that any primer having the required 5’ end will have a higher Tm than a primer lacking said 5’ end since a primer consisting of a first sequence and an additional sequence will necessarily have a higher Tm than a primer that just contains the first sequence. In other words, claim 19 in the ‘574 patent appears to inherently meet the requirement in the last two lines of the instant claim 22.
Second, as to element (ii), as noted above, it appears that Applicant is attempting to claim a method for designing a primer with the structural features described in Figure 6 (i.e., a primer that only requires the 3’ and 5’ ends to bind opposite to one another on different strands of the target nucleic acid and not a primer in which the 3’ end binds to the 5’ end of a target nucleotide 
The limitations of the instant claims 23-26 are suggested by claims 19-22, respectively, of the ‘574 patent. More specifically, each of claims 19-22 recites a range that overlaps with the ranges recited in the instant claims, and no evidence of unexpected results with respect to the claimed ranges has been presented. This is sufficient to establish a prima facie case of obviousness per MPEP 2144.05 I. 
The limitations of the instant claim 27 are recited in claim 23 of the ‘574 patent since that claim recites a value (equal melting temperatures) within the range of melting temperatures (approximately equal melting temperatures) recited in the instant claim 27. As discussed in MPEP 2131.03 I, for example, a value within a claimed range is anticipatory. Thus, the instant claim 27 is not patentably distinct from the claims of the ‘574 patent. 

Conclusion
13.	No claims are currently allowable. The claims are free of the prior art for the same reasons set forth in the Notice Allowability mailed on January 23, 2020 in the parent case, Application Serial No. 15/324,218, but they are rejected for other reasons.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chen et al. Methods in Molecular Biology 2002; 192: 19-29. This reference was cited on an IDS.
        2 The instant application is a divisional of the application that issued as the ‘574 patent (Application Serial No. 15/324,281). A non-statutory double patenting rejection is not prohibited by 35 U.S.C. 121, though, because the restriction requirement between the subject matter of instant claims and the subject matter of the other claims issued in the ‘281 application was withdrawn in the Notice of Allowability mailed on January 23, 2020. See also MPEP 804.01